DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the Claims, filed April 26, 2022, are acknowledged. Claim 1 has been amended. Claims 1-12 are currently pending and considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and therefore dependent claims 2-5 and 10-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The language “ejecting only substantially spherical iron-based ejection particles” in Claim 1, line 4 cannot be found in the specification. Alternatively, the specification states wherein the ejection particles may include both metal-based and ceramic-based materials (see para. [0059). While Applicant shows support for iron-based particles, and particles comprising only d50 diameters of 1-20um (see Remarks, Pg. 7), it is not obvious from the specification that the ejection particles would be limited to only iron-based ejection particles. See further details in response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (previously cited, US 20030128903 A1) with evidence from Ushijima (previously cited, US 20020090155 A1), and in view of Bagheri (“Review of shot peening processes to obtain nanocrystalline surfaces in metal alloys”) and Kurano (US 20120231289 A1).
Regarding Claim 1, Yasuda discloses a method for surface treatment of a metal article (see Abstract; see para. [0007] and para. [0029]). 
Yasuda does not expressly disclose wherein the base metal has a hardness not greater than HV714, however Yasuda teaches wherein the crankshaft or crankpin to be shot peened is carbon steel (see para. [0031]) and wherein the bearing metal to be shot peened may be an aluminum alloy (see para. [0002]). One of ordinary skill in the art would recognize that a carbon steel suitable for a crankshaft and an aluminum alloy for the bearing member of such would comprise a hardness less than 714 HV (for example, see evidence from Ushijima, para. [0082] and para. [0083] wherein steel crankshaft has a hardness of 500 HV and aluminum bearing metal has a hardness of 100 HV).
Yasuda further discloses: 
ejecting only substantially spherical iron-based ejection particles having a median diameter d50 of from 1 um to 20 um (see para. [0025]; steel ball reads on substantially spherical iron-based ejection particle; while it is not disclosed that the diameter is a median diameter d50, it would have been obvious to one of ordinary skill in the art that a steel shot classified as having a diameter of, for example, 10um, would comprise a d50 within the claimed range; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Yasuda does not expressly disclose wherein the substantially spherical iron-based ejection particles comprise a falling time through still air which is an inverse of terminal velocity according to Stokes equation of not less than 10 sec/m. 
However, one of ordinary skill in the art would appreciate that the particle falling time would be that which is claimed because the ejection particle size and the ejection particle material is the same as the instant invention (see instant specification para. [0063]; see Yasuda, para. [0025]). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
Yasuda further discloses ejecting the substantially spherical iron-based ejection particles against the metal article with a gas flow at an ejection pressure of from 0.05 MPa to 0.5 MPa (see Table 1 ejection pressures) and wherein the ejection of the ejection particles imparts compressive residual stress to the surface of the metal article (see para. [0025]; one of ordinary skill in the art would appreciate that the shot peening produces compressive residual stress during the formation of the dimples).
While Yasuda does not expressly disclose ejecting the particles continuously along the surface of the metal article, it would have been obvious to one of ordinary skill in the art to do so in order provide the same surface treatment to the entire desired area which is to be a sliding portion, which would maximize wear resistance of the structure.

Yasuda does not expressly disclose wherein the ejection of the ejection particles form a nano-crystal structure layer continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals having an average crystal grain diameter of not greater than 300 nm. Yasuda is also silent towards whether the resulting microstructure is absent of lamellar processing structure.
Bagheri explains that it is well-known in the art that shot peening successfully produces surface nanocrystallisation for pure metals, alloys and intermetallics (Pg. 6, Col. 1, Para. 4). Bagheri teaches that “a component with a nanostructured surface layer and a coarse grained interior is expected to have highly improved fatigue properties because both fatigue crack initiation and propagation are inhibited by fine grains near the surface and coarse grains in the interior, respectively” (Pg. 6, Col. 2, Para. 1).
Kurano teaches wherein lamellar structures which occur underneath indents in metallic structures are detrimental and produce cracks at the bottom of the indents (see para. [0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Yasuda result in the claimed micronization and formation of the nano-crystal structure layer, as taught by Bagheri, because it is well-known in the art that the method of Yasuda would produce surface nanocrystallization (see teaching above by Bagheri). Additionally, one would be motivated to produce the nanostructured layer in order to improve fatigue properties (see teaching above by Bagheri). One of ordinary skill in the art would appreciate that a “nanocrystalline” layer would comprise grains of 300nm or less.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the nanocrystalline layer by the shot peening without incurring a lamellar structure under the indents, as taught by Kurano, for the process of Yasuda. One would be motivated to form an indent and nanolayer structure which was not lamellar in order to prevent cracks (see teaching by Kurano above).  
Additionally, the process (shot type and size, ejection pressure, base material) of Yasuda is the same as that which is claimed. It would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Yasuda result in both the claimed micronization and formation of the nano-crystal structure layer with grains less than 300nm, and also result in a structure which was not lamellar, as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 3, Yasuda in view of Bagheri disclose wherein the material of the metal article is either aluminum or an aluminum alloy (see Yasuda, para. [0002]).
Yasuda in view of Bagheri do not expressly disclose wherein the crystal grain diameter of the nanocrystal structure layer is micronized to a crystal grain diameter of not greater than 100nm.
However, the process (shot type and size, ejection pressure, base material) of Yasuda is the same as that which is claimed. It would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Yasuda result in a nano-crystal structure layer with grains not greater than 100nm. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 5, Yasuda discloses wherein the metal article is a sliding member; 
at least a sliding portion of the sliding member is a region to a treatment region where the ejection of the ejection particles is performed (see Abstract); and
the ejection of the ejection particles is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I), and wherein
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda with evidence from Ushijima, and in view of Bagheri and Kurano, as applied to claim 1 above, and further in view of Miyasaka ’12 (cited by Applicant in IDS filed June 24, 2020, US 20120144890 A1) and Kennedy (previously cited, “Micro shot blasting of machine tools for improving surface finish and reducing cutting forces in manufacturing”).
Regarding Claim 4, Yasuda discloses wherein the ejection of the ejection particles on the metal article is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I), and wherein
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).
Yasuda teaches wherein this process of forming dimples by shot blasting improves wear resistance and antiseizure properties, particularly when using lubricant (see para. [0026]); however, Yasuda does not disclose wherein this method is specifically for a metal article which is a machining tool, and thus does not disclose wherein a treatment region of ejecting the ejection particles is performed on a cutting edge of the machining tool and the vicinity of the cutting-edge. 
Miyasaka ’12 discloses a similar invention and shot blasted structure (see Abstract; see para. [0036]; one of ordinary skill in the art would appreciate that a surface comprising an arithmetic average roughness (Ra) of 1um or less would comprise dimples at depths of 0.02-1.0um). Miyasaka ’12 teaches wherein this structure is not only beneficial for sliding members, but also for a metallic article which is a machining tool and also a cutting tool with a cutting edge (see para. [0002] and [0006]; one of ordinary skill in the art would appreciate that a cutting tool would have a cutting edge).
Kennedy similarly discloses wherein shot peening is not only a very effective and reliable method to advance the fatigue life of standard components such as shafts, cams, and dynamic components in machinery, but also the life of cutting tips made of steel (see Abstract; see Pg. 203, Col. 2, Para. 1-2; see Pg. 204, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that a cutting tool and a cutting tip would comprise a cutting edge). One of ordinary skill in the art would appreciate that the shot peening of Kennedy be applied to both the cutting edge and the vicinity of the cutting edge, such as the entire component, in order to maximize the fatigue life of the cutting tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention and method of Yasuda, for a machining tool and for the cutting edge and cutting edge vicinity thereof, as taught by Miyasaka ’12 and Kennedy. One would be motivated to do this because the structure of Yasuda is particularly suitable for a machine tool (see teaching above by Miyasaka ’12 and Kennedy) and also in order to create a machine tool with improved fatigue life (see teaching above by Kennedy).

Claims 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda with evidence from Ushijima, and in view of Bagheri and Kurano, as applied to claim 1 above, and further in view of Inoue (US 20030005736 A1).
	Regarding Claim 2, Yasuda is silent towards an ejection velocity of the ejection particles, and therefore does not disclose wherein the ejection of the particles is not less than 80 m/sec.
	Inoue discloses wherein typical shot peening velocities are 100m/sec or less (see para. [0010]). Inoue teaches these parameters are specifically suitable for shot peening articles comprising a Vicker’s hardness as low as 650 (see para. [0009]), and when the shot material comprises spherical iron-based shots with 20um diameters (see para. [0008] and para. [0013]; 0.020mm is 20um).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a velocity of up to 100m/sec, as taught by Inoue, for the invention disclosed by Yasuda. One would be motivated to use this ejection particle velocity because it is well-known in the art of shot peening, and particularly suitable for the process (shot type, shot size, article hardness) of Yasuda (see teaching by Inoue above).
Additionally, the claimed values are merely an optimum or workable range, and criticality has not been demonstrated. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 10, Yasuda in view of Bagheri disclose wherein the material of the metal article is either aluminum or an aluminum alloy (see Yasuda, para. [0002]).
Yasuda in view of Bagheri do not expressly disclose wherein the crystal grain diameter of the nanocrystal structure layer is micronized to a crystal grain diameter of not greater than 100nm.
However, the process (shot type and size, ejection pressure, base material) of Yasuda is the same as that which is claimed. It would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Yasuda result in a nano-crystal structure layer with grains not greater than 100nm. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 12, Yasuda discloses wherein the metal article is a sliding member; 
at least a sliding portion of the sliding member is a region to a treatment region where the ejection of the ejection particles is performed (see Abstract); and
the ejection of the ejection particles is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I), and wherein
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda with evidence from Ushijima, and in view of Bagheri, Kurano and Inoue, as applied to claim 2 above, and further in view of Miyasaka ’12 (cited by Applicant in IDS filed June 24, 2020, US 20120144890 A1) and Kennedy (previously cited, “Micro shot blasting of machine tools for improving surface finish and reducing cutting forces in manufacturing”).
Regarding Claim 11, Yasuda discloses wherein the ejection of the ejection particles on the metal article is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I), and wherein
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).
Yasuda teaches wherein this process of forming dimples by shot blasting improves wear resistance and antiseizure properties, particularly when using lubricant (see para. [0026]); however, Yasuda does not disclose wherein this method is specifically for a metal article which is a machining tool, and thus does not disclose wherein a treatment region of ejecting the ejection particles is performed on a cutting edge of the machining tool and the vicinity of the cutting-edge. 
Miyasaka ’12 discloses a similar invention and shot blasted structure (see Abstract; see para. [0036]; one of ordinary skill in the art would appreciate that a surface comprising an arithmetic average roughness (Ra) of 1um or less would comprise dimples at depths of 0.02-1.0um). Miyasaka ’12 teaches wherein this structure is not only beneficial for sliding members, but also for a metallic article which is a machining tool and also a cutting tool with a cutting edge (see para. [0002] and [0006]; one of ordinary skill in the art would appreciate that a cutting tool would have a cutting edge).
Kennedy similarly discloses wherein shot peening is not only a very effective and reliable method to advance the fatigue life of standard components such as shafts, cams, and dynamic components in machinery, but also the life of cutting tips made of steel (see Abstract; see Pg. 203, Col. 2, Para. 1-2; see Pg. 204, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that a cutting tool and a cutting tip would comprise a cutting edge). One of ordinary skill in the art would appreciate that the shot peening of Kennedy be applied to both the cutting edge and the vicinity of the cutting edge, such as the entire component, in order to maximize the fatigue life of the cutting tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention and method of Yasuda, for a machining tool and for the cutting edge and cutting edge vicinity thereof, as taught by Miyasaka ’12 and Kennedy. One would be motivated to do this because the structure of Yasuda is particularly suitable for a machine tool (see teaching above by Miyasaka ’12 and Kennedy) and also in order to create a machine tool with improved fatigue life (see teaching above by Kennedy).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (previously cited, US 20030128903 A1) in view of Waikar (previously cited, “Fabrication and Characterization of Bulk Nanocrystalline Layer on the Aluminum 6061 Surface by Shot Peening (SP)”).
Regarding Claim 6, Yasuda discloses a metal article comprising: a base metal having a hardness not greater than HV714 (see para. [0002] wherein the bearing metal is an aluminum alloy, for which one of ordinary skill in the art would recognize would comprise a hardness less than 714 HV), and a compressive residual stress being imparted to the surface of the metal article (see para. [0025]; one of ordinary skill in the art would appreciate that the shot peening produces compressive residual stress during the formation of the dimples).
	Yasuda does not expressly disclose a nano-crystal structure layer without lamellar processing structure formed continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals having an average crystal diameter of not greater than 300 nm. However, the process of Yasuda (shot type and size, ejection pressure, base material – see para. [0025] and Table 1) are the same as that which is claimed (see also Claim 1 above), and it would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Yasuda result in the micronization and formation of the nano-crystal structure layer claimed.
	Furthermore, Waikar discloses a similar invention of shot blasting an aluminum alloy in order to form a nanocrystalline layer comprising 30-40nm and having improved hardness (see “Conclusions”) as well as generally improved mechanical properties such as strength, toughness, hardness and wear resistance (see “Introduction”). Walker discloses wherein the nanocrystalline layer is continuous and devoid of cracks (see “Microstructure”, Para. 1 describing nanocrystalline layer made with 50um shot; see also Fig. 2). One of ordinary skill in the art would appreciate the nanocrystalline layer produced from Waikar therefore comprises a structure which does not comprise a lamellar processing structure as described by the instant invention (see instant invention, Fig. 1 showing lamellar processing structure, for which is absent from that of Waikar Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a nano-crystal structure layer without lamellar processing structure formed continuously along a surface of the metal article in a zone to a prescribed depth from the surface of the metal article by uniform micronization to nano-crystals having an average crystal diameter of not greater than 300 nm, as taught by Waikar, for the invention disclosed by Yasuda. One would be motivated to form this layer in order to have a layer of improved hardness, and to generally improve the mechanical properties such as strength, toughness, hardness and wear resistance of the component.

	Regarding Claim 7, Yasuda in view of Waikar disclose wherein the metal article is configured from either aluminum or an aluminum alloy (Yasuda, see para. [0002] wherein bearing metal is an aluminum alloy), and a crystal grain diameter of the nano-crystal structure layer is not greater than 100nm (Waikar, see “Conclusions” disclose 30-40nm grains).

Regarding Claim 9, Yasuda discloses wherein the metal article is a sliding member; 
at least a sliding portion of the sliding member is a region to a treatment region where the ejection of the ejection particles is performed (see Abstract); and
the ejection of the ejection particles is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I), and wherein
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Waikar, as applied to Claim 6 above, and further in view of Miyasaka ’12 (previously cited and cited by Applicant in IDS filed June 24, 2020, US 20120144890 A1) and Kennedy (previously cited, “Micro shot blasting of machine tools for improving surface finish and reducing cutting forces in manufacturing”).
Regarding Claim 8, Yasuda discloses wherein the ejection of the ejection particles on the metal article is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I), and wherein
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).

Yasuda teaches wherein this process of forming dimples by shot blasting improves wear resistance and antiseizure properties, particularly when using lubricant (see para. [0026]); however, Yasuda does not disclose wherein this method specifically for a metal article which is a machining tool, and thus does not disclose wherein a treatment region of ejecting the ejection particles is performed on a cutting edge of the machining tool and the vicinity of the cutting-edge. 
Miyasaka ’12 discloses a similar invention and shot blasted structure (see Abstract; see para. [0036]; one of ordinary skill in the art would appreciate that a surface comprising an arithmetic average roughness (Ra) of 1um or less would comprise dimples at depths of 0.02-1.0um). Miyasaka ’12 teaches wherein this structure is not only beneficial for sliding members, but also for a metallic article which is a machining tool and also a cutting tool with a cutting edge (see para. [0002] and [0006]; one of ordinary skill in the art would appreciate that a cutting tool would have a cutting edge).
Kennedy similarly discloses wherein shot peening is not only a very effective and reliable method to advance the fatigue life of standard components such as shafts, cams, and dynamic components in machinery, but also the life of cutting tips made of steel (see Abstract; see Pg. 203, Col. 2, Para. 1-2; see Pg. 204, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that a cutting tool and a cutting tip would comprise a cutting edge). One of ordinary skill in the art would appreciate that the shot peening of Kennedy be applied to both the cutting edge and the vicinity of the cutting edge, such as the entire component, in order to maximize the fatigue life of the cutting tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention and method of Yasuda in view of Waikar, for a machining tool and for the cutting edge and cutting edge vicinity thereof, as taught by Miyasaka ’12 and Kennedy. One would be motivated to do this because the structure of Yasuda is particularly suitable for a machine tool (see teaching above by Miyasaka ’12 and Kennedy) and also in order to create a machine tool with improved fatigue life (see teaching above by Kennedy).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (previously cited, US 20090023014 A) in view of Billore (previously cited, “Steel Shots Or Glass Beads: Making "The Right Choice" For Automotive Parts”), Bagheri (“Review of shot peening processes to obtain nanocrystalline surfaces in metal alloys”) and Kurano (US 20120231289 A1).
Regarding Claim 1, Oguri discloses a method for surface treatment of a metal article (see Abstract) made of a base metal having a hardness not greater than HV714 (see para. [0047]; one of ordinary skill in the art would appreciate that 7050-T7451 aluminum alloy would comprise a hardness less than 714 HV), the method comprising: 
ejecting only substantially spherical ejection particles (see para. [0040]) having a median diameter d50 of from 1 um to 20 um (see para. [0015], wherein the average particle size is the median diameter d50; see para. [0038]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Oguri further discloses wherein the ejection particles may be a hard metal (see para. [0037]), but Oguri does not expressly disclose wherein the ejection particles are iron-based ejection particles; however, Oguri teaches wherein it is well-known in the art to use steel shot beads (see para. [0054]).
Further, Billore teaches that steel ejection particles are advantageous in order to strengthen a component (see Pg. 77, para. 1), and increase fatigue life and reduce stress cracking (see Pg. 70, under “shot peening”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used steel ejection particles, as taught by Billore and Oguri, for the invention disclosed by Oguri. It would have been obvious to one of ordinary skill in the art to have used steel shot ejection particles in order to improve fatigue life, reduce stress cracking, and to improve the strength of the material being shot blasted, and because it is a well-known and established shot peening material.
Oguri in view of Billore do not expressly disclose wherein the substantially spherical iron-based ejection particles comprise a falling time through still air which is an inverse of terminal velocity according to Stokes equation of not less than 10 sec/m. 
However, one of ordinary skill in the art would appreciate that the particle falling time would be that which is claimed because the ejection particle size and the ejection particle material is the same as the instant invention (see steel shot beads – see Billore and Oguri above; see instant specification para. [0063]). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
Oguri in view of Billore further disclose wherein the substantially spherical iron-based ejection particles are ejected against a metal article with a gas flow at an ejection pressure of from 0.05 MPa to 0.5 MPa (see para. [0039; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Oguri and Billore disclose ejecting the particles continuously along the surface of the metal article (see para. [0041]; one of ordinary skill in the art would appreciate that the blasting operation be performed to the entire area desired with the same parameters across said area, such that a uniform blasting is achieved) and wherein the ejection of the ejection particles imparts compressive residual stress to the surface of the metal article (see para. [0042]).
Oguri and Billore do not expressly disclose wherein the ejection of the ejection particles form a nano-crystal structure layer continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals having an average crystal grain diameter of not greater than 300 nm. Oguri and Billore are also silent towards whether the resulting microstructure is absent of lamellar processing structure.
Bagheri explains that it is well-known in the art that shot peening successfully produces surface nanocrystallisation for pure metals, alloys and intermetallics (Pg. 6, Col. 1, Para. 4). Bagheri teaches that “a component with a nanostructured surface layer and a coarse grained interior is expected to have highly improved fatigue properties because both fatigue crack initiation and propagation are inhibited by fine grains near the surface and coarse grains in the interior, respectively” (Pg. 6, Col. 2, Para. 1).
Kurano teaches wherein lamellar structures which occur underneath indents in metallic structures are detrimental and produce cracks at the bottom of the indents (see para. [0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Oguri and Billore result in the claimed micronization and formation of the nano-crystal structure layer, as taught by Bagheri, because it is well-known in the art that the method of Oguri and Billore would produce surface nanocrystallization (see teaching above by Bagheri). Additionally, one would be motivated to produce the nanostructured layer in order to improve fatigue properties (see teaching above by Bagheri). One of ordinary skill in the art would appreciate that a “nanocrystalline” layer would comprise grains of 300nm or less.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the nanocrystalline layer by the shot peening without incurring a lamellar structure under the indents, as taught by Kurano, for the process of Oguri and Billore. One would be motivated to form an indent and nanolayer structure which was not lamellar in order to prevent cracks (see teaching by Kurano above).  
Additionally, the process (shot type and size, ejection pressure, base material) of Oguri and Billore is the same as that which is claimed. It would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Oguri and Billore result in both the claimed micronization and formation of the nano-crystal structure layer with grains less than 300nm, and also result in a structure which was not lamellar, as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 3, Oguri in view of Billore and Bagheri disclose wherein the material of the metal article is either aluminum or an aluminum alloy (Oguri, para. [0036]).
Oguri in view of Billore and Bagheri do not expressly disclose wherein the crystal grain diameter of the nanocrystal structure layer is micronized to a crystal grain diameter of not greater than 100nm.
However, the process (shot type and size, ejection pressure, base material) of Oguri and Billore is the same as that which is claimed. It would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Oguri in view of Billore and Bagheri result in a nano-crystal structure layer with grains not greater than 100nm. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri, Billore, Bagheri and Kurano, as applied to claim 1 above, and further in view of Inoue (US 20030005736 A1).
	Regarding Claim 2, Oguri and Billore are silent towards an ejection velocity of the ejection particles, and therefore does not disclose wherein the ejection of the particles is not less than 80 m/sec.
	Inoue discloses wherein typical shot peening velocities are 100m/sec or less (see para. [0010]). Inoue teaches these parameters are specifically suitable for shot peening articles comprising a Vicker’s hardness as low as 650 (see para. [0009]), and when the shot material comprises spherical iron-based shots with 20um diameters (see para. [0008] and para. [0013]; 0.020mm is 20um).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a velocity of up to 100m/sec, as taught by Inoue, for the invention disclosed by Oguri and Billore. One would be motivated to use this ejection particle velocity because it is well-known in the art of shot peening, and particularly suitable for the process (shot type, shot size, article hardness) of Oguri and Billore (see teaching by Inoue above).
Additionally, the claimed values are merely an optimum or workable range, and criticality has not been demonstrated. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 10, Oguri in view of Billore and Bagheri disclose wherein the material of the metal article is either aluminum or an aluminum alloy (Oguri, para. [0036]).
Oguri in view of Billore and Bagheri do not expressly disclose wherein the crystal grain diameter of the nanocrystal structure layer is micronized to a crystal grain diameter of not greater than 100nm.
However, the process (shot type and size, ejection pressure, base material) of Oguri and Billore is the same as that which is claimed. It would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Oguri in view of Billore and Bagheri result in a nano-crystal structure layer with grains not greater than 100nm. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (previously cited, US 20030128903 A1) in view of Waikar (previously cited, “Fabrication and Characterization of Bulk Nanocrystalline Layer on the Aluminum 6061 Surface by Shot Peening (SP)”).
	Regarding Claim 6, Oguri discloses a metal article comprising: a base metal having a hardness not greater than HV714 (see para. [0047]; one of ordinary skill in the art would appreciate that 7050-T7451 aluminum alloy would comprise a hardness less than 714 HV), and a compressive residual stress being imparted to the surface of the metal article (see para. [0042]).
	Oguri does not expressly disclose a nano-crystal structure layer without lamellar processing structure formed continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals having an average crystal diameter of not greater than 300 nm.
Waikar discloses a similar invention of shot blasting an aluminum alloy in order to form a nanocrystalline layer comprising 30-40nm and having improved hardness (see “Conclusions”) as well as generally improved mechanical properties such as strength, toughness, hardness and wear resistance (see “Introduction”). Walker discloses wherein the nanocrystalline layer is continuous and devoid of cracks (see “Microstructure”, Para. 1 describing nanocrystalline layer made with 50um shot; see also Fig. 2). One of ordinary skill in the art would appreciate the nanocrystalline layer produced from the 50um shot therefore comprises a structure which does not comprise a lamellar processing structure as described by the instant invention, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a nano-crystal structure layer without lamellar processing structure formed continuously along a surface of the metal article in a zone to a prescribed depth from the surface of the metal article by uniform micronization to nano-crystals having an average crystal diameter of not greater than 300 nm, as taught by Waikar, for the invention disclosed by Oguri. One would be motivated to form this layer in order to have a layer of improved hardness, and to generally improve the mechanical properties such as strength, toughness, hardness and wear resistance of the component.

Regarding Claim 7, Oguri in view of Waikar disclose wherein the material of the metal article is either aluminum or an aluminum alloy (Oguri, para. [0036]), and the crystal grain diameter of the nanocrystal structure layer is micronized to a crystal grain diameter of not greater than 100nm (see Waikar, “Conclusions” disclose 30-40nm grains).

Response to Arguments
Applicant’s arguments, filed April 26, 2022, with respect to the rejection of Claim 1 rejected under 35 U.S.C. 112a, have been fully considered, but respectfully are not found persuasive.
Applicant amends the claims such that the language “only” (Claim 1, line 13) has been removed from the previous language “nano-crystal structure layer…resulting only from the ejection of the ejection particles” (see Claim 1, lines 9-13). However, the rejection under 35 U.S.C. 112(a) was in reference to the type of ejection particle (i.e., wherein the ejection particle is only (consists) of iron-based ejection particles – see Claim 1, line 4). Applicant had previously argued (see Remarks from January 6, 2022, Pg. 8, last paragraph) that the feature limiting the ejection particles to only Fe-based particles is obvious from the instant specification. However, a further explanation for the obviousness has yet to be provided, and Examiner maintains that  “ejecting only substantially spherical iron-based ejection particles” lacks adequate description in the specification. Therefore, the claims as amended do not currently overcome the 112(a) rejection (see further details in rejection above).

Applicant’s arguments, filed April 26, 2022, with respect to the rejection of Claim 1 and independent Claims thereof, rejected under 35 U.S.C. 103 over Yasuda with evidence by Ushijima, and in view of Umemoto, as detailed above, and also in view of Oguri in view of Billore and Umemoto, have been fully considered, and are persuasive in view of Applicant’s amendments to the claims requiring the formation of the nano-crystal structure layer without lamellar processing. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasuda with evidence by Ushijima, and in view of Bagheri and Kurano, as detailed above, and also in view of Oguri in view of Billore, Bagheri and Kurano.
Arguments directed towards the reference Umemoto are considered moot, as this reference is no longer relied upon in the current rejection.
Examiner notes that some arguments pertaining to Waikar have been made in view of the rejection of Claim 1 and dependent claims thereof. Claim 1 and dependent claims thereof have not been rejected in view of Waikar. However, arguments directed towards Waikar have been addressed in regards to the rejection of Claim 6 and dependent claims thereof (see details below).

Applicant’s arguments, filed April 26, 2022, with respect to the rejection of Claim 6 and dependent Claims thereof, rejected under 35 U.S.C. 103 over Yasuda in view of Waikar, and also Oguri in view of Billore and Waikar, have been fully considered but are not found persuasive. 

Applicant argues that the structure of Waikar is the “lamellar processing structure”. Applicant argues Waikar does not provide language describing the absence of lamellar processing. Applicant argues that the images of Waikar are taken at too low of a magnification in comparison to other prior art documents which have lamellar processing and are shown at higher magnifications.
These are arguments are not found persuasive.
The images of Waikar (see reproduction below from Fig. 2) do no show lamellar processing. The images of Waikar is sufficient quality that one of ordinary skill in the art would appreciate, particularly in light of the instant specification and the demonstrated images of lamellar processing (see Fig. 12-14 of instant specification), that there is no lamellar processing in Waikar. The images of Waikar demonstrate a higher quality than that provided in the instant specification. It is unclear what the scale bar of the images in the instant invent are, as they are unreadable. Thus, one of ordinary skill in the art would appreciate that in view of Applicant’s images showing no lamellar processing, that the images of Fig. 2 of Waikar do not show lamellar processing. Further, arguments of council cannot take place of evidence on the record.



    PNG
    media_image1.png
    978
    1116
    media_image1.png
    Greyscale


Applicant argues that a portion of Fig. 4 of Waikar shows lamellar processing. 
This argument is not found persuasive.
Fig. 4 of Waikar is not relied upon in the rejection. It is unclear which material designation the images of Fig. 4 are from. It is unclear if the portion (1000% coverage) of Fig. 4 of Waikar which applicant uses for their argument is for the 300um shot or the 50um shot. Further, the same Fig. 4 also shows images which clearly do not show lamellar processing structure (see below, 3000% and 4000% coverage) as claimed. Thus, this argument is not found persuasive; and further, arguments of council cannot take place of evidence on the record.



    PNG
    media_image2.png
    484
    1060
    media_image2.png
    Greyscale


Applicant argues that it is art recognized that it is impossible to form a nano-crystal structure layer without the lamellar processing structure on base metals not greater than HV 714. Applicant argues one of ordinary skill in the art would not have used both the claimed shot size and a material wherein the falling time through still air and inverse of terminal velocity according to Stokes’ equation Is not less than 10s/m. 
These arguments are not found persuasive.
Firstly, these arguments are product-by-process limitations. Claim 6, and dependent claims therefore, rejected in view of Waikar, are directed to product claims. 
Secondly, Yasuda discloses the shot size used to form the claimed structure. Further, Waikar demonstrates a nano-crystal structure layer which doesn’t show lamellar processing, even for shot sizes used which are greater than 20um (see Fig. 2 above of Waikar for 50um shots, and further 3000% and 4000% coverage shown by Waikar in Fig. 4, reproduced above as well). 
Thirdly, it is well-known in the art to use steel shots. Both Yasuda and Waikar disclose steel shots. One of ordinary skill in the art would appreciate that steel shots of 20um, for example, would comprise the claimed inverse terminal velocities according to Stokes’ equation.

Applicant argues that because the prior art of JP 2007-297651 A1 (not relied up in the rejection) and Umemoto (not relied upon in the current rejection) did not use the claimed shot size, that one of ordinary skill in the art would not have chosen the claimed shot size.
This argument is not found persuasive.
The claims are directed to product claims. This argument is a product by process argument. Further, Yasuda discloses the shot size used to form the claimed structure. Thus, the shot size used in the instant invention is known. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (“Surface nanocrystallization induced by shot peening and its effect on corrosion resistance of 6061 aluminum alloy”): discloses wherein shot peening produces equiaxed grains with an average size of 100nm (“In Fig. 4(c), it is clear that specimen SP3 has a more homogeneous grain structure. After shot peening, it is dominated by the homogeneous equiaxed grains or subgrains with an average grain size below 100 nm”, Pg. 3006, Col. 2, Para. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735